Exhibit 10.6


FOURTH AMENDED AND RESTATED SUBORDINATION AGREEMENT dated as of April 27, 2016
made by DREW INDUSTRIES INCORPORATED, a Delaware corporation (the “Company”) and
each direct and indirect Subsidiary of the Company that is a signatory hereto
(each, together with the Company, a “Subordinated Creditor”), with and in favor
of JPMORGAN CHASE BANK, N.A. as agent (in such capacity, the “Administrative
Agent”) for the Lenders (as defined in the Credit Agreement referred to below).
Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of April 27, 2016 (as amended, supplemented, or modified from time to
time, the “Credit Agreement”) among Lippert Components, Inc., a Delaware
corporation (“Lippert”), each Foreign Borrower party thereto (collectively with
Lippert, the “Borrowers”), the Company, the financial institutions party thereto
as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative
Agent. Terms used herein as defined terms and not otherwise defined herein shall
have the meanings given thereto in the Credit Agreement. Reference is further
made to the Third Amended and Restated Subordination Agreement dated as of
February 24, 2014 between the Subordinated Creditors and the Administrative
Agent (as thereafter amended and supplemented from time to time, the “Restated
Subordination Agreement”), which instrument the parties agree is being amended
and restated hereby in its entirety.
The Lenders have agreed to make Loans to the Borrowers upon the terms and
subject to the conditions specified in the Credit Agreement. Each Borrower is a
Subsidiary of the Company. The Subordinated Creditors may make loans and
advances to other Subordinated Creditors subject to the conditions contained in
the Credit Agreement, including, without limitation, the subordination of such
obligations to the obligations of the Subordinated Creditors under the Loan
Documents. The obligations of the Lenders to make Loans are conditioned on,
among other things, the execution and delivery by each Subordinated Creditor of
a Subordination Agreement in the form hereof.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1.01. Definitions; Terms. References to this “Agreement” shall be to
this Fourth Amended and Restated Subordination Agreement as amended,
supplemented, or otherwise modified from time to time. The term “Senior
Obligations” shall mean, collectively, the due and punctual payment of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Loans when and as
due, whether at maturity, by acceleration, upon one or more dates on which
repayment or prepayment is required, or otherwise, (ii) each payment required to
be made by the Borrowers under the Credit Agreement in respect of a Letter of
Credit when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (x) of the Borrowers to one or more of
the Secured Parties under the Credit Agreement, (y) of the Guarantors under the
Guarantee Agreements, (z) of the Borrowers and of the other Loan Parties under
any other Loan Documents to which the Borrowers or such other Loan Parties are
or are to be parties, (aa) of the Loan Parties to any Lender as an IR/FX
Protection Merchant under or in respect of any IR/FX Hedging Agreement now or
hereafter in effect, and (bb) the due and punctual payment and performance of
any Banking Services Obligations now existing or hereafter arising. The term
“Subordinated Debt” shall mean any and all Indebtedness, obligations and
liabilities that is or was at any time owed by any Subordinated Creditor to any
other Subordinated Creditor (including all interest accrued or to accrue thereon
up to the date of such full payment thereof) of every kind and nature
whatsoever, whether represented by negotiable instruments or other writings,
whether direct or indirect, absolute or contingent, due or not due, secured or
unsecured, original, renewed, modified or extended, now in existence or
hereafter incurred, originally contracted with the Subordinated Creditor or with
another Person, and whether contracted alone or jointly and/or severally with
another or others.
Section 2.01. Subordination. Each Subordinated Creditor hereby agrees (and
reaffirms and continues its agreement under this Agreement) that all claims and
demands, and all interest accrued or that may hereafter accrue





--------------------------------------------------------------------------------





thereon, in respect of any Subordinated Debt are subject and subordinate to the
prior indefeasible payment and satisfaction in full in cash of all Senior
Obligations. In furtherance of and not in limitation of the foregoing:
(i)    no payment or prepayment of any principal or interest on account of, and
no repurchase, redemption or other retirement (whether at the option of the
holder or otherwise) of Subordinated Debt shall be made, if at the time of such
payment, prepayment, repurchase, redemption or retirement or immediately after
giving effect thereto there shall exist a Default or Event of Default;
(ii)    in the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relating to any Subordinated Creditor or to its creditors,
as such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of any Subordinated Creditor,
whether or not involving insolvency or bankruptcy, then the holders of Senior
Obligations shall be entitled to receive final, indefeasible payment in full in
cash of all Senior Obligations (including interest thereon accruing after the
commencement of any such proceedings, whether or not allowed or allowable as a
claim in such proceedings) (and the LC Exposure shall have been reduced to zero,
the Revolving Credit Commitments shall have terminated and there shall be no
outstanding Banking Services Obligations), before the holders of the
Subordinated Debt (including any other Subordinated Creditor) shall be entitled
to receive any payment or other distribution on account of the Subordinated
Debt, and to that end the holders of Senior Obligations shall be entitled to
receive distributions of any kind or character, whether in cash or property or
securities, which may be payable or deliverable in any such proceedings in
respect of the Subordinated Debt;
(iii)    in the event that any Subordinated Debt is declared due and payable
before its expressed maturity because of the occurrence of an event of default
(under circumstances when the provisions of the foregoing paragraphs (i) or (ii)
are not applicable), the holders of the Senior Obligations outstanding at the
time such Subordinated Debt so becomes due and payable because of such
occurrence of such an event of default shall be entitled to receive final,
indefeasible payment in full in cash of all Senior Obligations (and the LC
Exposure shall have been reduced to zero, the Revolving Credit Commitments shall
have terminated and there shall be no outstanding Banking Services Obligations)
before the holders of the Subordinated Debt (including any Subordinated
Creditor) are entitled to receive any payment or other distribution on account
of the Subordinated Debt;
(iv)    in the event that, notwithstanding the occurrence of any of the events
described in paragraphs (i), (ii) and (iii), any such payment or distribution of
assets of any Subordinated Creditor of any kind or character, whether in cash,
property or securities, shall be received by the holders of Subordinated Debt
(including any Subordinated Creditor) before all Senior Obligations are finally
and indefeasibly paid in full in cash (and the LC Exposure shall have been
reduced to zero, the Revolving Credit Commitments shall have terminated and
there shall be no outstanding Banking Services Obligations) such payment or
distribution shall be held in trust for the benefit of, and shall be promptly
paid over or delivered to the holders of such Senior Obligations or their
representative or representatives, including the Administrative Agent, or as
their respective interests may appear, for application to the payment of all
Senior Obligations remaining unpaid to the extent necessary to pay such Senior
Obligations in full in cash, in accordance with the terms thereof, after giving
effect to any concurrent payment or distribution to the holders of such Senior
Obligations; and
(v)    no holder of Senior Obligations shall be prejudiced in its right to
enforce subordination of the Subordinated Debt by any act or failure to act on
the part of any Subordinated Creditor.
Section 2.02. No Payment or Security. Each Subordinated Creditor agrees not to
make payment (except if permitted under Section 2.01 hereof) of, or give any
security for, or grant any Lien on its property or assets in respect of, any
Subordinated Debt.
Section 2.03. Waiver; No Limitations. (a) Each Subordinated Creditor waives any
and all notice of the acceptance of the subordination hereunder and of the
creation or accrual of any of the Senior Obligations or of any renewals,
extensions, increases, or other modifications thereof from time to time, or of
the reliance of any Lender or any other Secured Party upon this Agreement.





--------------------------------------------------------------------------------





(b) Nothing contained herein shall constitute or be deemed to be a waiver or to
limit any rights in any insolvency proceeding or under applicable law of any
Lender or any other Secured Party as a creditor of any Subordinated Creditor,
including in respect of any claim that any payment in respect of Subordinated
Debt, whether or not permitted under Section 2.01 hereof, is a preferential
transfer or otherwise should be set aside or recovered for the benefit of
creditors of any Subordinated Creditor.
Section 2.04. No Impairment of Subordination. Each holder of Subordinated Debt
hereby consents that the liability of each Subordinated Creditor or of any other
party for or upon the Senior Obligations may, from time to time, in whole or in
part, be renewed, increased, extended, or modified, in any and all respects, or
accelerated, compromised, settled or released, and that any collateral security
and Liens for the Senior Obligations, or any guarantee or other accommodation in
respect thereof may, from time to time, in whole or in part, be exchanged, sold,
released or surrendered by the Administrative Agent, the Collateral Agent, the
Issuing Bank, or any Lender, as it may deem advisable, or that any security
interest may be unperfected, and that the financial condition, legal status,
corporate structure or identity, entity classification, affiliation, or any
other characteristic affecting any Subordinated Creditor, or affecting any
Senior Obligation, may change in any respect whatsoever, and any other fact or
circumstance may occur that would, but for this specific provision to the
contrary, relieve such holder of Subordinated Debt from the provisions of this
Agreement, all without impairing the subordination contained in this Agreement
and without any notice to or assent from such holder of Subordinated Debt.
Section 2.05. Proof of Claim; Past Default. (a) Each holder of Subordinated Debt
hereby irrevocably authorizes the Administrative Agent, and irrevocably
constitutes and appoints it as its attorney in fact with full power (coupled
with an interest, and with power of substitution) for the benefit of the
Lenders, in the name, place and stead of such holder of Subordinated Debt and
whether or not a default exists with respect to the Subordinated Debt, to file
proofs of claim for the full amount of the Subordinated Debt held by it against
any obligor in respect thereof or such obligor’s property in any statutory or
non-statutory proceeding affecting such obligor or the Subordinated Debt or any
other proceeding and to vote the full amount of the Subordinated Debt (i) for or
against any proposal or resolution; (ii) for a trustee or trustees or for a
committee of creditors; or (iii) for the acceptance or rejection of any proposed
arrangement, plan of reorganization, composition, settlement or extension and in
connection with any such proceeding.
(b)    After the occurrence and during the continuation of a Default or Event of
Default or any event described in Sections 2.01(ii) or (iii), should any payment
or distribution or collateral security or proceeds of any collateral security be
received or collected by the holder of any Subordinated Debt for or on account
of any Subordinated Debt, prior to the time that all Senior Obligations have
been fully, finally, and indefeasibly paid in cash (and the LC Exposure reduced
to zero, the Revolving Credit Commitments terminated and there shall be no
outstanding Banking Services Obligations), such holder of Subordinated Debt
shall forthwith deliver the same to the Administrative Agent, in precisely the
form received (with the endorsement of such holder of Subordinated Debt where
necessary), for application on account of the Senior Obligations (or, in the
case of collateral security, delivery to the Collateral Agent for such
application thereby) and such holder of Subordinated Debt agrees that, until so
delivered, the same shall be deemed received by such holder of Subordinated Debt
as trustee for the Secured Parties in trust for the Secured Parties; and in the
event of the failure of such holder of Subordinated Debt to endorse any
instrument for the payment of money so received payable to its order, the
Administrative Agent or any officer or employee thereof is hereby irrevocably
constituted and appointed attorney in fact for such holder of Subordinated Debt,
with full power (coupled with an interest and with full power of substitution)
to make any such endorsement. In the event that such holder of Subordinated Debt
fails to make such delivery, such holder of Subordinated Debt agrees to
immediately pay to the Administrative Agent for the ratable benefit of the
Lenders an amount equivalent to any such payment or the value of such security
received.
(c)    No holder of Subordinated Debt will take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Agreement. Without limiting the
foregoing, no holder of Subordinated Debt will assert, collect or enforce the
Subordinated Debt or any part thereof or take any action to foreclose or realize
upon the Subordinated Debt or any part thereof or enforce any of the documents,
instruments or agreements evidencing the same except (a) in each such case as
necessary, so long as no Default or Event of Default has occurred and is then
continuing under the Credit Agreement or would occur





--------------------------------------------------------------------------------





after giving effect thereto, to collect any sums expressly permitted to be paid
pursuant to Section 2.01(i), to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitation. Until the Senior Obligations have been finally
paid in full in cash, no holder of Subordinated Debt shall have any right of
subrogation, reimbursement, restitution, contribution or indemnity whatsoever
from any assets of any Subordinated Creditor or any guarantor of or provider of
collateral security for the Senior Obligations. Each holder of subordinated Debt
further waives any and all rights with respect to marshalling.
Section 2.06. No Transfer. Each Subordinated Creditor represents and warrants to
the Secured Parties that such Subordinated Creditor has not (except for the
benefit of the Secured Parties) granted any security interest in or made any
other transfer or assignment of any Subordinated Debt (except to the Collateral
Agent, in each case for the ratable benefit of the Secured Parties) and agrees
that such Subordinated Creditor will not grant a security interest in, or Lien
upon, any of its properties or assets in respect of any Subordinated Debt
(whether now outstanding or hereafter arising) or make any other sale, transfer
or assignment of any Subordinated Debt other than to another Subordinated
Creditor or as permitted under the Credit Agreement (except to or as designated
by the Administrative Agent). The holders of the Subordinated Debt will not, at
any time this Agreement is in effect, modify any of the terms of any of the
Subordinated Debt or any documents, instruments or agreements evidencing the
same in any way that would adversely affect the subordination of the
Subordinated Debt hereunder or otherwise violate the Credit Agreement.
Section 2.07. Instruments. Each Subordinated Creditor represents and warrants to
the Secured Parties that as of the date hereof the Subordinated Debt is not
represented by any instruments or other writings. Each Subordinated Creditor
agrees that at no time hereafter will any part of the Subordinated Debt be
represented by any instruments or other writings, except such instruments or
other writings, if any, (i) that in each case bear a legend clearly referring to
this Agreement and setting forth that the obligations represented by such
instruments or writings are subject to the subordination hereunder, and (ii)
true copies of which shall have been delivered to the Administrative Agent
promptly after execution thereof. Subordinated Debt not evidenced by an
instrument or document shall nevertheless be deemed subordinated by virtue of
this Agreement.
Section 2.08. Statements of Account; Books and Records. Each holder of
Subordinated Debt further hereby agrees that it will render to the
Administrative Agent or any Lender upon demand, from time to time, a statement
of the account of each Subordinated Creditor with it. Each holder of
Subordinated Debt agrees that its respective books and records, and financial
statements, will appropriately show that the Subordinated Debt is subject to
this Agreement.
Section 2.09. Other Subordination Provisions. The subordination hereunder shall
be in addition to, and shall not limit or be limited by, any subordination
provisions contained in any Guarantee Agreement or other Loan Document.
Section 3.01. Representation and Warranties. Each Subordinated Creditor
represents and warrants to the Secured Parties that all representations and
warranties relating to it in the Credit Agreement are true and correct.
Section 4.01. Amendment; Waiver. No amendment or waiver of any provision of this
Agreement, nor consent to any departure by any Subordinated Creditor therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Administrative Agent with the written consent of the Required Lenders.
Any such waiver, consent or approval shall be effective only in the specific
instance and for the purpose for which given. No notice to or demand on any
Subordinated Creditor in any case shall entitle any Subordinated Creditor to any
other or further notice or demand in the same, similar or other circumstances.
No waiver of any breach or default of or by any Subordinated Creditor under this
Agreement shall be deemed a waiver of any other previous breach or default or
any thereafter occurring.
Section 4.02. Survival; Severability.





--------------------------------------------------------------------------------





(a) All covenants, agreements, representations and warranties made by the
Subordinated Creditors herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement, any
other Loan Document or any Banking Services document (i) shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, and the execution and delivery to the Lenders of any Notes
evidencing such Loans, regardless of any investigation made by the
Administrative Agent, the Collateral Agent, the Issuing Bank, or any Lender or
on their behalf, and (ii) shall continue in full force and effect as long as any
of the Obligations is outstanding and unpaid, the LC Exposure does not equal
zero, the Revolving Credit Commitments have not been terminated and there shall
be no outstanding Banking Services Obligations.
(b) Any provision of this Agreement that is illegal, invalid or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such illegality, invalidity or unenforceability without invalidating the
remaining provisions hereof or affecting the legality, validity or
enforceability of such provisions in any other jurisdiction. The parties hereto
agree to negotiate in good faith to replace any illegal, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that, to the extent possible, will preserve the economic bargain of
this Agreement, or to otherwise amend this Agreement to achieve such result.
Section 4.03. Successors and Assigns. Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
successors and assigns of such party; and all covenants, promises and agreements
by or on behalf of any Subordinated Creditor that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. No Subordinated Creditor may assign or
transfer any of its rights or obligations hereunder except as expressly
contemplated by this Agreement or the other Loan Documents (and any such
attempted assignment shall be void).
Section 4.04. GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW
PRINCIPLES OF THE LAWS OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE
LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
Section 4.05. Headings; Interpretation. The Article and Section headings in this
Agreement are for convenience only and shall not affect the construction hereof.
The rules of interpretation of Section 1.03 of the Credit Agreement shall apply
to this Agreement.
Section 4.06. Notices. Notices, consents and other communications provided for
herein shall (except as otherwise expressly permitted herein) be in writing and
given as provided in Section 9.01 of the Credit Agreement. Communications and
notices to any Subordinated Creditor shall be given to it at its address set
forth in Schedule A hereto.
Section 4.07. Counterparts; Additional Parties. (a) This Agreement may be
executed in separate counterparts (telecopy of any executed counterpart having
the same effect as manual delivery thereof), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
Agreement.
(b) The Company shall cause each Person that becomes a direct or indirect
subsidiary of the Company (if such a Person is not already a party to this
Agreement) to execute and deliver a supplement in form and substance
satisfactory to the Administrative Agent concurrent with such person’s becoming
a direct or indirect Subsidiary of the Company unless not required under the
Credit Agreement. Upon execution and delivery after the date hereof by the
Administrative Agent and a Subsidiary of the Company of a supplement in form and
substance satisfactory to the Administrative Agent, such Subsidiary shall become
a party hereto with the same force and effect as if originally named herein. The
execution and delivery of such supplement shall not require the consent of any
Subordinated Creditor. The rights and obligations of each Subordinated Creditor
and each other holder of Subordinated Debt hereunder shall remain in full force
and effect notwithstanding the addition of, or the failure to add, any Person as
a party hereto, in each case whether or not required under the Credit Agreement.
Section 4.08. Jurisdiction; Consent to Service of Process.





--------------------------------------------------------------------------------





(a)    Each Subordinated Creditor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, any other Loan Document or any Banking Services
document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent, the
Issuing Bank, or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement, any other Loan Document or any Banking Services
document against any Subordinated Creditor or its properties in the courts of
any jurisdiction.
(b)    Each Subordinated Creditor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in the preceding paragraph. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 4.06. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
Section 4.09. WAIVER OF JURY TRIAL; WAIVER OF SPECIAL DAMAGES. EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
BANKING SERVICES DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
EACH SUBORDINATED CREDITOR WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT EITHER OF THEM MAY HAVE TO CLAIM OR RECOVER FROM THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT, ANY LENDER OR ISSUING BANK IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY BANKING SERVICE DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.
Section 4.10. Termination of Subordination. This Agreement shall continue in
full force and effect, and the obligations and agreements of the Subordinated
Creditors hereunder shall continue to be fully operative, until all of the
Senior Obligations shall have been paid and satisfied in full in cash and such
full payment and satisfaction shall be final and not avoidable, the LC Exposure
shall have been reduced to zero, and the Revolving Credit Commitments shall have
terminated and there shall be no outstanding Banking Services Obligations. To
the extent that the Lenders or any guarantor of or provider of collateral for
the Senior Obligations makes any payment on the Senior Obligations that is
subsequently invalidated, declared to be fraudulent or preferential or set aside
or is required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or reorganization act, state or federal law, common law
or equitable cause (such payment being hereinafter referred to as a “Voided
Payment”), then to the extent of such Voided Payment, that portion of the Senior
Obligations that had been previously satisfied by such Voided Payment shall be
revived and continue in full force and effect as if such Voided





--------------------------------------------------------------------------------





Payment had never been made. In the event that a Voided Payment is recovered
from any Lender, an Event of Default shall be deemed to have existed and to be
continuing under the Credit Agreement from the date of such Lender’s initial
receipt of such Voided Payment until the full amount of such Voided Payment is
restored to such Lender. During any continuance of any such Event of Default,
this Agreement shall be in full force and effect with respect to the
Subordinated Debt. To the extent that any holder of Subordinated Debt has
received any payments with respect to the Subordinated Debt subsequent to the
date of such Lender’s initial receipt of such Voided Payment and such payments
have not been invalidated, declared to be fraudulent or preferential or set
aside or required to be repaid to a trustee, receiver, or any other party under
any bankruptcy act, state or federal law, common law or equitable cause of
action, such holder of Subordinated Debt shall be obligated and hereby agrees
that any such payment so made or received shall be deemed to have been received
in trust for the benefit of the Lender, and such holder of Subordinated Debt
hereby agrees to pay to such Lender upon demand, the full amount so received by
such holder of Subordinated Debt during such period of time to the extent
necessary fully to restore to such Lender the amount of such Voided Payment.
Upon the payment and satisfaction in full in cash of all of the Senior
Obligations, the LC Exposure shall have been reduced to zero, the termination of
the Revolving Credit Commitments and there shall be no outstanding Banking
Services Obligations, which payment shall be final and not avoidable, this
Agreement will automatically terminate without any additional action by any
party hereto.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amended and
Restated Subordination Agreement to be duly executed and delivered by their
respective officers or representatives as of the day and year first above
written.
DREW INDUSTRIES INCORPORATED




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS, INC.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




DSI ACQUISITION CORP.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




INNOVATIVE DESIGN SOLUTIONS, INC.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




KINRO TEXAS, INC.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




KM REALTY, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer









--------------------------------------------------------------------------------





KM REALTY II, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS MANUFACTURING, INC.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY II, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY III, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY IV, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY V, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer





--------------------------------------------------------------------------------









LMC REALTY VI, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY VII, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY VIII, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LMC REALTY IX, LLC




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




ZIEMAN MANUFACTURING COMPANY




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




LIPPERT COMPONENTS INTERNATIONAL SALES, INC.




By: _________________________________     
Name: David M. Smith
Title: Chief Financial Officer




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent









--------------------------------------------------------------------------------





By: _________________________________     
Name:
Title:





